Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  States “lens” where the plural term for “lens” is “lenses”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  States “method of claim 29” where it should state method of “claim 20”.  Appropriate correction is required.

Claim(s) 5-12 are objected to because of the following informalities:  States “the mask of claim 1” should state “the mask or goggles of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “material that blocks a substantial amount of light waves” which is indefinite. Use of the word “substantially” does not have a clear scope for what is being claimed, leaving interpretation to the reader, making it indefinite. In para. [0028] the applicant discusses 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner notes MPEP 2114(II) in which "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernheim (US 20020159026 A1).
Regarding claim 1, Bernheim discloses a mask or goggles that attach to an animal's head having lens for the eyes (para. [0025], regarding a person working in the vicinity of a laser wearing glasses or goggles of this invention is protected from eye damage caused by the laser; Examiner notes that humans are animals in accordance with the BRI of the claims), the lens being of a material that blocks a substantial amount of light waves having wave lengths in the range of about 400 nanometers to about 575 nanometers from reaching the animal's eyes (para. [0020], regarding at least 95% of radiation in the range of 400-540 nm. is blocked).

Regarding claim 2, Bernheim discloses the invention in claim 1, and further discloses wherein the lens material blocks a substantial amount of light waves having lengths in the range of about 400 to about 525 nanometers (see again para. [0020]).

Regarding claim 3, Bernheim discloses the mask or goggles as claimed in claim 1, and further discloses wherein the lens material blocks most light waves having lengths in the range of about 400 nanometers to about 510 nanometers (see again para. [0020]).

Regarding claim 4, Bernheim discloses the mask or goggles as claimed in claim 1, and further discloses wherein the lens material blocks light waves having lengths in the range of about 400 nanometers to about 510 nanometers and partially blocks light waves having wave lengths up to about 575 nanometers (see again para. [0020]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernheim (US 20020159026 A1) in view of Wood (US 20150113923 A1).
Regarding claim 5, Bernheim discloses the mask of claim 1, but does appear to specifically disclose wherein a mask is sized for an equine animal.
However, Wood is in the field of horse mask (abstract) and teaches wherein the mask is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the mask component sized for an equine animal as taught by Wood. Doing so would allow Bernhiem to have a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween (abstract from Wood). Wherein the mask can use a visor to shield the horse's eyes from exposure to ultraviolet radiation (abstract from Wood).


Regarding claim 6, Bernheim as modified discloses the mask of claim 5, and further discloses wherein the equine animal is a horse (see again Wood, abstract).

Regarding claim 7, Bernheim discloses the mask of claim 2, but does appear to specifically disclose wherein a mask is sized for an equine animal.
However, Wood is in the field of horse mask (abstract) and teaches wherein the mask is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the mask component sized for an equine animal as taught by Wood. Doing so would allow Bernhiem to have a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween (abstract from Wood). Wherein the mask can use a visor to shield the horse's eyes from exposure to ultraviolet radiation (abstract from Wood).

Regarding claim 8, Bernheim as modified discloses the mask of claim 7, and further discloses wherein the equine animal is a horse (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head, from Wood).

Regarding claim 9, Bernheim discloses the mask of claim 3, but does appear to specifically disclose wherein a mask is sized for an equine animal.
However, Wood is in the field of horse mask (abstract) and teaches wherein the mask is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the mask component sized for an equine animal as taught by Wood. Doing so would allow Bernhiem to have a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween (abstract from Wood). Wherein the mask can use a visor to shield the horse's eyes from exposure to ultraviolet radiation (abstract from Wood).

Regarding claim 10, Bernheim as modified discloses the mask of claim 9, and further discloses wherein the equine animal is a horse (see again Wood, abstract).

Regarding claim 11, Bernheim discloses the mask of claim 4, but does appear to specifically disclose wherein a mask is sized for an equine animal.
However, Wood is in the field of horse mask (abstract) and teaches wherein the mask is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the mask component sized for an equine animal as taught by Wood. Doing so would allow Bernhiem to have a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween (abstract from Wood). Wherein the mask can use a visor to shield the horse's eyes from exposure to ultraviolet radiation (abstract from Wood).

Regarding claim 12, Bernheim as modified discloses the mask of claim 11, and further discloses wherein the equine animal is a horse (see again Wood, abstract).

Regarding claim 13, Bernheim discloses the mask of claim 3, but does not specifically discloses wherein a layer of different material or restrainers are located behind the lens to help hold the lens in place.
However, Wood is in the field of horse face mask (abstract) and teaches wherein a layer of different material or restrainers are located behind the lens to help hold the lens in place (abstract, regarding a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween. The opening includes a fastener disposed about the perimeter thereof to which a visor can be removably secured, from Wood).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the restrainer component for each lens as taught by Wood. Doing so would allow the visor/lenses to be removably secured to said mask (abstract, from Wood).

Regarding claim 24, Bernheim discloses a mask or goggles that attach to an animal's head having lens for the eyes (para. [0025], regarding a person working in the vicinity of a laser wearing glasses or goggles of this invention is protected from eye damage caused by the laser; Examiner notes that humans are animals in accordance with the BRI of the claims), the lens being of a material that blocks a substantial amount of light waves having wave lengths in the range of about 400 nanometers to about 510 nanometers from reaching the animal's eyes (para. [0020], regarding at least 95% of radiation in the range of 400-540 nm. is blocked).
Bernheim however, does not specifically disclose one or more restrainers behind each lens to add support for the lens.
However, Wood is in the field of horse face mask (abstract) and teaches wherein one or more restrainers behind each lens to add support for the lens (abstract, regarding a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween. The opening includes a fastener disposed about the perimeter thereof to which a visor can be removably secured, from Wood).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the restrainer component for each lens as taught by Wood. Doing so would allow the visor/lenses to be removably secured to said mask (abstract, from Wood).

Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernheim (US 20020159026 A1) in view of Kakinuma et al. (US 20160223839 A).

Regarding claim 14, Bernheim discloses a method by using goggles or a mask having lens covering the eyes of the animal, the lens blocking a substantial amount of light waves having wave lengths from about 400 to about 575 nanometers from reaching the animal's eyes (para. [0020], regarding at least 95% of radiation in the range of 400-540 nm. is blocked; Examiner notes that humans are animals in accordance with the BRI of the claims).
Bernheim does not specifically discloses method for providing better rest for an animal, as indicated by a significant rise in the animal's melatonin level, by placing a pair of goggles or a mask on the animal and leaving it on the animal during the night.
However, Kakinuma is in the field of optical materials (abstract) and teaches a method wherein providing better rest for an animal, as indicated by a significant rise in the animal's melatonin level, by placing a pair of goggles or a mask on the animal and leaving it on the animal during the night (para. [0145] and [0147], regarding optical materials that include various plastic lenses such as plastic spectacle lenses, goggles, vision correction spectacle lenses, etc; while showing it is possible to maintain a normal circadian rhythm by suppressing the inhibition of melatonin secretion due to light exposure at night, by selectively absorbing light).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the method of providing better rest for an animal as taught by Kakinuma. Doing so would allow Bernheim a gradual increase of secretion of melatonin, a person enters a state which is suitable for resting, and the person becomes sleepy. In this manner, the secretion of melatonin is mainly adjusted by light, the amount of melatonin secreted decreases when the person is under strong illumination at night, and the time for resting is not transmitted to the biological clock, which becomes a cause to disturb a sleep-awakening rhythm (para. [0149], from Kakinuma), when using its lenses/goggles on said animal.

Regarding claim 15, Bernheim as modified discloses the method of claim 14, and further discloses wherein the lens material blocks a substantial amount of light waves having lengths in the range of about 400 to about 525 nanometers (see again para. [0020], from Bernheim).

Regarding claim 16, Bernheim as modified discloses the method of claim 14, and further discloses wherein the lens material blocks light waves having lengths in the range of about 400 nanometers to about 510 nanometers (see again para. [0020], from Bernheim).

Regarding claim 17, Bernheim as modified discloses the method of claim 14, and further discloses wherein the lens material blocks light waves having lengths in the range of about 400 nanometers to about 510 nanometers and partially blocks light waves having wave lengths up to about 575 nanometers (see again para. [0020], from Bernheim).

Claim(s) 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernheim (US 20020159026 A1) in view of Kakinuma et al. (US 20160223839 A) and in further view of Wood (US 20150113923 A1).

Regarding claim 18, Bernheim discloses the mask of claim 14, but does appear to specifically disclose wherein a mask is sized for an equine animal.
However, Wood is in the field of horse mask (abstract) and teaches wherein the mask is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head, from Wood).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Bernheim with the mask component sized for an equine animal as taught Wood. Doing so would allow Bernhiem to have a horse mask that comprises an opening thereon corresponding to the location of the horse's eyes and area therebetween (abstract from Wood). Wherein the mask can use a visor to shield the horse's eyes from exposure to ultraviolet radiation (abstract from Wood).


Regarding claim 19, Bernheim as modified discloses the method of claim 18, and further discloses wherein the equine animal is a horse (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head, from Wood).

Regarding claim 20, Bernheim as modified discloses the method of claim 15, and further discloses wherein it is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head, from Wood).

Regarding claim 21, Bernheim as modified discloses the method of claim 20, and further discloses wherein the equine animal is a horse (see again Wood, abstract).

Regarding claim 22, Bernheim as modified discloses the method of claim 16, and further discloses wherein it is sized for an equine animal (abstract, regarding the horse mask is composed of a flexible mesh material and is adapted to substantially cover a horse's head, from Wood).

Regarding claim 23, Bernheim as modified discloses the method of claim 22, and further discloses wherein the equine animal is a horse (see again Wood, abstract).


Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN KIM NGUYEN/            Examiner, Art Unit 3647                                                                                                                                                                                            /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647